Citation Nr: 1137270	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-13 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), alcohol and cannabis dependence, an alcohol-induced mood disorder, and a pain disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a sinus disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  In March 2010, the Board remanded the Veteran's claims for additional development.

At the outset, the Board acknowledges that the RO initially characterized the first issue on appeal as service connection for PTSD.  However, the record shows that the Veteran has been diagnosed with other psychiatric disorders, including alcohol and cannabis dependence, an alcohol-induced mood disorder, and a pain disorder.  The Veteran has not filed a formal claim of service connection for any of those conditions.  Nevertheless, claims for service connection for one psychiatric disorder effectively encompass claims for service connection for all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994), nor has any PTSD been related to his active service.

2.  The preponderance of the evidence does not show that any acquired psychiatric disorder was incurred in or aggravated by one or more of the Veteran's reported in-service stressors or is otherwise related to any aspect of his active service.  

3.  The preponderance of the evidence does not show that any lumbar spine disorder was caused or aggravated in service, manifested to a compensable degree within a year of the Veteran's discharge, or is otherwise related to any aspect of his active duty.

4.  The preponderance of the evidence does not show that any sinus disorder was caused or aggravated in service, or is otherwise related to any aspect of the Veteran's active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2010).

2.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2010).

3.  The criteria for service connection for a sinus disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002 & 2011); 38 C.F.R § 3.303 (2010).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

Service connection for some disorders, including psychoses and arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, PTSD and sinusitis are not conditions for which service connection may be granted on a presumptive basis.   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 309 (1993).

Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disorder

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association:  The DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  If a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010).

Under the revised regulation, the specific provision governing personal assault has been renumbered from 38 C.F.R. § 3.304(f)(4) to 38 C.F.R. § 3.304(f)(5).  However, the substance of that provision has not changed.  38 C.F.R. § 3.304(f)(5).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the appellant's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the appellant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2010).

The Board acknowledges that the Veteran in this case did not receive notice that fully complied with the provisions governing verification of personal assault stressors.  38 C.F.R. § 3.304(f)(5) (2010).  However, that lack of notice is not prejudicial since, for the reasons set forth below, the Board considers the Veteran's lay statements sufficient to substantiate that a sexual assault occurred.  As such, additional stressor verification efforts are unnecessary and the Veteran would not benefit from further notice because the basis of the denial of his claim is not a finding that the stressor did not occur. 

Next, the Board observes that VA's governing regulations define alcohol abuse as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  Drug abuse is defined as the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301 (2010).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2010).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability. In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Additionally, personality disorders are not diseases or injuries under VA regulations and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2010).  Nevertheless, service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).

The Veteran contends that he suffers from frequent nightmares, isolative tendencies, emotional numbness, and related PTSD symptoms, which are traceable to his period of active duty in Vietnam.  Specifically, he asserts that, while on a reconnaissance mission to track a group of North Vietnamese Army (NVA) snipers in July 1971, he and several other American soldiers became lost in the jungle and stumbled upon a large NVA encampment.  Finding themselves outnumbered, the Veteran and his fellow soldiers reportedly hid in fear until the rest of their unit found them and started firing at the enemy.  

As additional in-service stressors, the Veteran claims to have witnessed numerous rocket attacks and mine explosions, which resulted in significant casualties.  He also claims to have been involved in a motor vehicle accident while delivering supplies and to have been the victim of an attempted sexual assault by a noncommissioned officer. 

The Veteran's service personnel records confirm that he served as a supply clerk in Vietnam from April 1971 to December 1971.  Moreover, pursuant to the Board's March 2010 remand, his reported July 1971 in-service stressor has been corroborated by the Joint Services Records Research Center (JSRRC).  Even without such objective confirmation, however, the Board would still need to consider whether any of the Veteran's reported stressors supported a diagnosis of PTSD under DSM-IV.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 (July 13, 2010).  Under the regulatory amendments governing PTSD claims, it is no longer necessary for the Veteran's reported stressors to be independently verified through JSRRC if his stressor is related to fear of a hostile military or terrorist act.  Rather, his lay statements alone may establish the occurrence of any such stressors.  38 C.F.R. § 3.304(f)(3) (2010).  

Here, the Board finds the Veteran's reports of hiding out near an NVA encampment, coming under enemy fire, and witnessing lethal rocket attacks and mine explosions to be consistent with the places, types, and circumstances of his documented Vietnam service.  Those stressors are also inherently related to his fear of hostile military or terrorist activity.  

Next, with respect to the Veteran's other alleged stressors, the Board finds that his professed involvement in an in-service motor vehicle accident while delivering supplies is consistent with his duties as a supply clerk.  Additionally, his account of an attempted in-service sexual assault by a noncommissioned officer could have plausibly occurred at any time during his period of active duty.  Moreover, the Board notes that the Veteran is competent to report that those alleged stressors occurred as they fall within the purview of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Veteran's account is considered credible in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his reported combat stressors are consistent with the places, types, and circumstances of his service.  The Board will evaluate his arguments as if his reported personal assault and motor vehicle accident stressors were verified for the purposes of adjudicating this claim without making any specific finding as to whether those incidents occurred.  Accordingly, the remaining questions are whether any of those reported stressors is adequate to support a diagnosis of PTSD and, if so, whether the Veteran's particular psychiatric symptoms are related to that stressor.  38 C.F.R. § 3.304(f) (2010).  Additionally, the Board must consider whether the Veteran has any other current psychiatric disability that was caused or aggravated by his military service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The report of the Veteran's August 1969 pre-induction examination contains no complaints or clinical findings of preexisting psychiatric problems.  Accordingly, the Veteran is presumed to have been mentally sound upon entry into service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2009).  Subsequent service medical records are negative for any subjective or objective evidence of psychiatric abnormalities, and none were reported or shown at the time of his December 1971 separation examination.  Consequently, the Board finds that chronicity in service is not established in this case and that a continuity of symptoms after discharge is required to support the Veteran's claim.  38 C.F.R. § 3.303 (b) (2010).

While the Veteran now claims to have experienced chronic mental health problems since leaving the military, his post-service medical records do not show treatment for any underlying psychiatric disorder.  On the contrary, those records indicate that he has repeatedly denied feeling depressed or anxious and has not informed his VA treating providers of any other psychiatric symptoms.  In this regard, the Board assumes that, if the Veteran had sought psychiatric treatment at a VA medical facility, that treatment would be documented in his recent VA records, which have been associated with his claims folder.  Indeed, there is a presumption of regularity that VA physicians and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  Further, VA's governing laws and regulations presume the regularity of the administrative process.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003). 

Alternatively, if the Veteran had sought treatment from private mental health care providers, he would need to submit written copies of their treatment records or provide information that would enable VA to obtain such evidence on his behalf.  The Veteran has not done so, despite receiving correspondence from the RO requesting that he submit additional information to support his claim.  Consequently, any information that may have been elicited in support of the Veteran's claim has not been not obtained because of the his inability or unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In accordance with the Board's prior remand, the Veteran underwent a November 2010 VA examination in which he summarized the above in-service stressors.  The Veteran then indicated that the stressors predicated on hostile military fire and the motor vehicle accident had inflicted him with feelings of intense fear, helplessness, and horror.  However, he denied any additional psychiatric symptoms arising from those reported stressors.  With respect to the attempted sexual assault, the Veteran conceded that it had neither resulted in physical injuries nor been "all that traumatic" emotionally.  Additionally, the Veteran acknowledged that none of his reported stressors had prompted him to seek mental health treatment either during or after service.  Significantly, the Veteran was noted to be a poor historian and his account of his stressors and ensuing psychiatric symptoms was considered markedly vague.  

In terms of current symptoms, the Veteran noted a longstanding proclivity towards "physical assaultiveness" and self-isolation.  He also reported a history of intermittent depression, insomnia, and auditory and visual hallucinations.  However, the Veteran denied any history of suicidal or homicidal ideation, panic attacks, or obsessive or ritualistic behavior.  Nor did he report any other specific mental health issues apart from alcohol and cannabis dependency.  The Veteran admitted that, on the evening before his examination, he had consumed several beers and smoked marijuana.  He added that was his usual habit and that he did not consider his alcohol and drug use to be problematic.

On mental health evaluation, the Veteran displayed a constricted affect, an anxious mood, and an attitude that was both suspicious and contemptuous, yet cooperative.  Additionally, the Veteran exhibited below-average intelligence, manifested by an inability to accurately interpret proverbs.   He also demonstrated limited judgment and insight, as well as attention span and short-term memory deficits.  Nevertheless, the Veteran appeared oriented to person, time, and place, with speech patterns and thought processes that fell within normal limits.  He did not show any signs of delusion or other psychotic tendencies.  Nor did he exhibit any markedly inappropriate behaviors or other emotional or cognitive problems.

In addition to the above clinical testing, the VA examination included a Minnesota Multiphasic Personality Inventory-2 (MMPI2) test on which the Veteran obtained an F-K raw score of 19, a F-T score of 120, and an Infrequency-Pathology score of 77.  Significantly, the VA examiner opined that those scores indicated that the Veteran had not submitted to the clinical testing in a forthright manner, thus calling into question the reliability and validity of his responses.

Based on the results of the examination, other pertinent evidence of record, and recent medical literature regarding PTSD, the November 2010 VA examiner determined that the Veteran did not meet the DSM-IV criteria for that disorder.  Significantly, the examiner did not dispute the veracity of the Veteran's reported in-service stressors, but nevertheless found that he did not persistently re-experience those stressors, as required to warrant a diagnosis of PTSD.  Additionally, the examiner determined that the Veteran's aforementioned MMPI2 scores were more elevated than those of an individual with PTSD.  In this regard, the examiner noted that the Veteran's MMPI2 responses "resulted in an extreme number of items being endorsed for PTSD signs and symptoms, which [was] more [than the] items endorsed [by] individuals who actually have and suffer with the disorder."

While declining to render a diagnosis of PTSD, the VA examiner determined that the Veteran did meet the DSM-IV criteria for Axis I alcohol and cannabis dependence, alcohol-induced mood disorder, and pain disorder with underlying psychiatric and general medical components.  The examiner also diagnosed the Veteran with an Axis II schizoid personality disorder.  However, the examiner was unable to determine without resorting to speculation whether any of those Axis I and Axis II disorders had been caused or aggravated by the Veteran's reported in-service stressors or any other aspect of his military service.

The record thereafter shows that, in an August 2011 written statement, the Veteran's representative took issue with the November 2010 VA examiner's qualifications.  Specifically, the representative complained that the examiner was not a medical doctor, but a medical records technician.  In this regard, the Board observes that, under current VA law, a licensed health care provider who is not a physician is still considered competent to provide medical opinion evidence.  YT v. Brown, 9 Vet. App. 195 (1996); Goss v. Brown, 9 Vet. App. 109 (1996); Pond v. West, 12 Vet. App. 341 (1999).  Nevertheless, the Board is mindful that an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding.  Black v. Brown, 10 Vet. App. 297 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  In fact, such an opinion by a specialized clinician was obtained.  While the November 2010 VA report was signed by a medical records technician, the examination itself was conducted by a licensed psychologist, who also rendered the DSM-IV diagnoses and etiological opinion.  Accordingly, the Board finds that the concerns raised by the representative about the examiner's qualifications have been resolved in the Veteran's favor.  Significantly, neither the Veteran nor his representative has objected to the VA examiner's report on other grounds.  Nor does the record otherwise show that the report was inadequate for rating purposes.  Accordingly, the Board finds that an additional VA examination and opinion is not needed with respect to the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2010). 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical opinion over another depending on factors such as reasoning employed by the examiners and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the opinion of the November 2010 examiner, indicating that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD, to be both probative and persuasive.  The VA examiner's opinion was based on his thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  That opinion was also supported by a review of pertinent medical articles, which further adds to its probative value.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Additionally, the Board considers it significant that the November 2010 VA examiner's opinion constitutes the most recent medical evidence of record and was undertaken directly to address the issue on appeal.  Moreover, that VA opinion is consistent with the other competent evidence of record, which is void any clinical findings of PTSD rendered in accordance with the DSM-IV.  Further, there are no contrary opinions of record.

The Board recognizes that, in addition to ruling out a diagnosis of PTSD, the VA examiner determined that the Veteran met the DSM-IV criteria for Axis I alcohol and cannabis dependence, alcohol-induced mood disorder, and pain disorder.  Nevertheless, the Board observes that the examiner's findings with respect to the etiology of those disorders is inherently speculative in nature and, thus, of low probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of 'may' implies 'may or may not' and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as 'could have been' is not probative).  

Similarly lacking in probative weight is the VA examiner's finding of a preexisting schizoid personality disorder.  That finding was neither accompanied by a rationale nor supported by the pertinent evidence of record.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Indeed, the record is negative for any pre-service complaints or clinical findings of a personality disorder and none was noted at the time of entry.  Accordingly, the Board finds that clear and unmistakable evidence is not of record to rebut the presumption of soundness that a personality disorder pre-existed the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  In any event, a finding of a personality disorder before, during, or after service cannot result in a grant of service connection because such a disorder is not a disability for purposes of establishing service connection.  38 C.F.R. § 3.303 (2010).  Moreover, to the extent that the VA examiner indicated that a personality disorder may or may not have been aggravated in service, the Board deems that finding speculative and, thus, of low probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

After a careful review of the pertinent evidence of record, the Board finds that service connection is not warranted for PTSD or any other acquired psychiatric disorder.

The Board is mindful that the Veteran has submitted written and transcribed statements attesting to hostile military, sexual assault, and other mental health stressors during his period of active service.  The Veteran is competent to report stressors, such as a surprise encounter with NVA forces, exposure to rocket attacks and mine explosions, involvement in a motor vehicle accident, and subjection to a sexual assault, which are within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his account of the July 1971 search and destroy mission that coincided with an enemy firefight is considered especially credible as it has been independently corroborated by service records.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Nevertheless, to establish service connection for PTSD, there must not only be competent and credible evidence of an in-service stressor but also a current diagnosis under the DSM-IV standards based upon that stressor.  Such a diagnosis has not been rendered in this case.  On the contrary, the November 2010 VA examiner, whose findings the Board deems probative, expressly indicated that the Veteran's psychiatric symptoms did not comport with a DSM-IV diagnosis of PTSD.  Accordingly, the Board concludes that service connection for that disorder is not warranted.

Nor is service connection warranted for any other acquired psychiatric disorder.  While the Veteran has been diagnosed with Axis I alcohol and cannabis dependence, alcohol-induced mood disorder, and pain disorder, those conditions have not been linked to his reported stressors or to any other aspect of his military service.  On the contrary, the November 2010 VA examiner, who is the only clinician to have addressed the etiology of the Veteran's Axis I disorders, offered an inherently speculative and, thus, minimally probative opinion with respect to whether or not they were related to his active service.  

Moreover, under VA's governing regulations, alcohol abuse and drug abuse, unless shown to be the secondary result of an organic disease or disability, constitute willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).  Thus, even assuming a positive relationship between the Veteran's current substance abuse-related disorders and his active duty, service connection is barred as a matter of law, as such substance abuse amounts to willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2010).  In this regard, the Board acknowledges that service connection for alcohol dependence, or another disability resulting from substance abuse, may be warranted where such abuse is secondary to, or as a symptom of, a service- connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Here, however, the Veteran does not have any service-connected disorders and, thus, does not qualify for secondary service connection for substance abuse.

Additionally, with respect to the Veteran's Axis I pain disorder, the Board considers it significant that the November 2010 VA examiner indicated that condition was predicated on other psychiatric and general medical components.  The Veteran is not service-connected for any psychiatric or medical disabilities.  As such, there is no basis for the Board to assume that any disability incurred in or aggravated by service caused or aggravated the Veteran's pain disorder.  Moreover, the November 2010 examiner did not indicate, and the record does not otherwise show, that a pain disorder was directly caused or aggravated by the Veteran's period of active service.  Thus, the Board finds that service connection for such a disorder is not warranted either on a secondary or direct basis.

Next, the Board recognizes that the Veteran was diagnosed with an Axis II personality disorder, which the November 2010 VA examiner indicated had preexisted service.  Nevertheless, the Board has determined, for the foregoing reasons, that the examiner's finding in that regard is not probative.  Moreover, the evidence of record does not clearly and unmistakably show that the Veteran had a preexisting personality disorder sufficient to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2010).  Even assuming that the Veteran did have a personality disorder that preexisted service and manifested therein, service connection would still not be warranted absent a showing that a separate psychiatric disability had been incurred in or aggravated by service and superimposed upon that preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127 (2010); Carpenter v. Brown, 8 Vet. App, 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  That has neither been contended nor shown.

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board finds that the competent evidence of record weighs against a finding of a nexus.  The November 2010 VA examiner's report, which constitutes the most probative and persuasive evidence, indicates that the Veteran does not meet the DSM-IV criteria for PTSD.  Additionally, the competent evidence of record does not establish that any of the Veteran's currently diagnosed Axis I and II psychiatric disorders are related to his military service.  

Moreover, the Veteran has not alleged, and the record does not otherwise show, that he sought post-service treatment for mental health problems in service or for many years thereafter.  Indeed, the earliest documented complaints of mental health problems arose in connection with the Veteran's January 2004 claim for service connection, while the first psychiatric diagnoses were not rendered until his November 2010 VA examination.  Consequently, the Board finds that the evidence does not support a finding of a continuity of symptomatology, which weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the competent evidence of record does not show that any psychosis was diagnosed within one year of separation and, thus, presumptive service connection for an acquired psychiatric disorder is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2010).

The Board is mindful that the Veteran now asserts that he has experienced chronic psychiatric problems as a result of his in-service stressors.  Lay evidence is one type of evidence that the Board must consider when a Veteran seeks disability benefits.  38 C.F.R. § 3.307(b) (2010).  In weighing credibility, VA may consider inconsistent statements, internal inconsistency and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the Board has reason to question the credibility of the Veteran's contentions as they are inconsistent with his earlier statements.  VA medical records dated prior to the November 2010 examination reveal that the Veteran expressly denied feeling depressed or anxious and did not complain of any other mental health symptoms.  Moreover, aside from the written statements submitted in support of his claim and his remarks to the November 2010 examiner, the Veteran has not produced any clinical or lay evidence showing that he suffers from chronic psychiatric problems predicated on in-service stressors.  Further, as observed by the November 2010 VA examiner, the Veteran's assertions regarding those in-service stressors and his ensuing psychiatric trauma have been markedly vague and evasive.  That examiner expressly noted that the validity of the Veteran's assertions was suspect in view of his scores on the MMPI2 test.  Such a lack of specificity and reliability in the Veteran's assertions undermines their overall credibility and probative weight.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Next, the Board acknowledges that the Veteran is competent to testify as to the presence of post-service and current mental health symptoms, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  However, to the extent that he relates his current mental health problems to service, his assertions are not probative.  As a lay person, the Veteran has not been shown to have the clinical expertise to opine as to medical etiology or to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between his current psychiatric problems and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

In sum, the Board finds that the preponderance of the competent evidence weighs against a finding that PTSD or any other Axis I psychiatric disorder developed as a result of an in-service personal assault stressor or is otherwise related to the Veteran's active service.  The Board also finds that the Veteran's currently diagnosed Axis II personality disorder is unrelated to any event, disease, or injury in service and cannot be service-connected.  Additionally, the Veteran does not currently meet the DSM-IV diagnostic criteria for any psychosis.  Nor does the record show that any psychosis manifested to a compensable degree within one year following his separation from service.  Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disorder

In addition to seeking service connection for an acquired psychiatric disorder, the Veteran contends that VA compensation is warranted for his low back problems.  Specifically, he asserts that he first developed lumbar pain during a 1970 in-service punitive exercise in which he was forced to rake a field.  Upon completing that exercise, the Veteran now maintains, he felt a pop in his back and subsequently experienced persistent soreness in his lumbar spine.  He further maintains that he reinjured his back while on ambush patrol in Vietnam. 

The Veteran's pre-enlistment examination report and subsequent service medical records are negative for any complaints or clinical findings of low back problems.  While the Veteran does not dispute that, he essentially maintains that his lack of treatment was due to his service in theaters of combat where medical care was unavailable. 

The Board acknowledges that VA law provides a relaxed evidentiary standard of proof to determine service connection for injuries alleged to have been incurred in combat  When an injury or disease is alleged to have been incurred or aggravated in combat, incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  Satisfactory evidence is credible evidence.  The credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  The provision does not establish a presumption of service connection.  Rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

While mindful of the Veteran's documented Vietnam service and his professed exposure to combat zones, the Board observes that the combat presumption does not apply to Veterans who served in general "combat areas" or "combat zones" but did not themselves engage in combat with the enemy.  VAOPGCPREC 12-99 (1999), 65 Fed. Reg. 6257(2000).  In this case, the Veteran's service personnel records do not establish that he actually served in combat.  Thus, the provisions of 38 U.S.C.A. § 1154 (b) are not applicable to his low back claim.  Even if those provisions did apply, however, there would still need to be probative evidence of a nexus linking his current low back problems to his reported in-service injury.  As discussed in further detail, below, no such nexus exists in this case.

As with his other service records, the Veteran's discharge examination report is negative for any subjective or objective evidence of low back problems.  Accordingly, the Board finds that chronicity in service has not been established and a continuity of symptoms after discharge is required to support the Veteran's low back claim.  38 C.F.R. § 3.303(b) (2010). 

The first pertinent post-service clinical evidence is a June 1991 private hospital record, showing that the Veteran sought inpatient treatment for a back injury incurred while working as a truck driver.  Surgical records dated the following month confirm that the Veteran underwent an L5-L5 hemilaminectomy and a discectomy.  

The Veteran acknowledged his post-service civilian job injury during a VA Agent Orange examination administered in November 2002.  At that time, he also claimed to have incurred shrapnel injuries to his lower back during his period of Vietnam service.  However, the Veteran did not attribute any of his current low back problems to the specific in-service injuries noted in connection with his service connection claim.  The VA Agent Orange examiner transcribed the Veteran's statements, but declined to comment further on the etiology of his low back disorders.

The record thereafter shows that the Veteran has sought intermittent VA treatment for chronic back pain and related symptoms.  He has also undergone an additional low back operation, specifically, a re-exploration of the lumbar spine with an L4 microdiscectomy and forinotomy, at a private medical facility.  Significantly, none of the Veteran's VA or private treating providers has related his low back symptoms to his reported in-service injuries or to any other aspect of his military service.

In accordance with the Board's prior remand, the Veteran was afforded an October 2010 VA examination in which he attributed his low back symptoms to his in-service experiences raking and serving on ambush patrol in Vietnam.  However, in contrast with his Agent Orange examination, he made no mention of any lower back shrapnel injuries.  Additionally, the Veteran recounted his post-service lumbar spine problems and ensuing surgeries.  He reported that his current symptoms included chronic lumbar spine pain, which radiated down to his lower extremities.  The Veteran rated his back symptoms as a 6-8 out of 10 in terms of severity, but indicated that he also experienced routine flare-ups of more acute pain.  In terms of treatment, he reported that he took prescription medication on a daily basis and received epidural shots three times per year.

On clinical testing, the Veteran displayed limitation of forward flexion, bilateral flexion, and bilateral rotation, with pain across all ranges of motion.  Additional painful motion was shown on repetition, with diminished knee and ankle reflexes.  However, no other neurological deficits were shown.  Nor was any muscle weakness or atrophy found.  X-rays revealed mild dextroscoliosis, grade I anterior spondylolisthesis, vertebral disc narrowing, and related degenerative changes consistent with a diagnosis of spondylosis of the lumbar spine.

Based on the results of the examination and a review of the claims folder, the VA examiner determined that the Veteran's low back problems were unrelated to his experiences in Vietnam or any other aspect of his military service.  In support of that finding, the VA examiner noted the dearth of complaints and clinical findings of back problems, both during the Veteran's period of active service and within a year following his discharge.  Additionally, the VA examiner indicated that the Veteran's current symptoms were more likely than not attributable to his June 1991 civilian low back injury.

The Board considers the October 2010 VA examiner's negative nexus opinion to be the most probative medical opinion of record.  The VA examiner based the opinion on a thorough and detailed examination of the Veteran and his claims folder.  Additionally, the examiner supported his findings with a detailed rationale, which demonstrated an understanding of the Veteran's pertinent medical history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, that examiner's opinion constitutes the most recent medical evidence of record and was undertaken directly to address the issue on appeal.  It is also consistent with the other competent evidence of record.  Further, there are no competent contrary opinions of record.

While mindful of the November 2002 VA Agent Orange examiner's notation of in-service low back shrapnel injuries, the Board considers it significant that the finding appears to have been based entirely on the Veteran's own unsubstantiated statements.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  The examiner's transcription of the Veteran's subjective history of shrapnel injuries, unenhanced by additional medical comment, does not constitute competent medical evidence merely because the transcriber happens to be a medical professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  Thus, that examiner's notation is of low probative value and does not provide competent evidence of a link between the Veteran's current low back problems and his active service.  In any event, the Board observes that the VA Agent Orange examiner did not indicate that the Veteran's alleged shrapnel injuries were productive of permanent residual low back disability.  Nor did that examiner otherwise opine as to the etiology of the Veteran's current lumbar spine symptoms.  Accordingly, the Board finds that the November 2002 VA Agent Orange examination report is not wholly inconsistent with the October 2010 VA examiner's opinion, which the Board deems probative.

Based on a careful review, the Board finds that the competent evidence of record weighs against finding a positive nexus between the Veteran's current low back problems and his alleged in-service injuries.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The October 2010 VA examiner's report expressly indicates that the Veteran's current low back problems arose many years after he left the military and are unrelated to any aspect of his active service.  For the foregoing reasons, the Board considers that report to be the most probative evidence of record.  Additionally, the competent and credible evidence of record does not otherwise show that the Veteran's currently diagnosed lumbar spine spondylosis and related symptoms were caused or aggravated while he was on active duty. 

The Board has considered the Veteran's own assertions that his back problems are attributable to one or more in-service injuries.  He is certainly competent to report that he hurt his back after participating in in-service activities, such as raking and participating in an ambush patrol, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.307(b) (2010).  Nevertheless, the Board finds that the credibility of the Veteran's assertions is undermined by their inconsistency with his previous account of low back injuries, noted in the November 2002 VA Agent Orange examiner's report.  The Veteran reported at that time that he had incurred shrapnel wound injuries to his lower back, and made no mention of the in-service injuries noted in his claim for service connection.  Conversely, after filing that service connection claim, the Veteran effectively abandoned his earlier statements regarding shrapnel wound injuries.  This inherent inconsistency in the Veteran's accounts of how he injured his back in service reduces the overall probative weight of his assertions.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Notwithstanding the above credibility determination, the Board continues to find the Veteran competent and credible to testify as to the presence of current low back pain and related symptoms, which are capable of lay observation and uncontradicted by the other evidence of record.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (where a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation).  However, just as he has not demonstrated the expertise to relate his psychiatric problems to service, he also has not shown that he is competent to opine as to medical etiology of his low back symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions lack sufficient probative value to establish a nexus between those current symptoms and his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

Additionally, the Board considers it significant that the Veteran does not allege, and the record does not otherwise show, that he sought treatment for lumbar spine problems until several decades after he left the military and after he injured his back in the course of his civilian employment.  In the absence of any complaints or clinical findings of back problems in service or for many decades thereafter, the Board finds that a continuity of symptomatology is not established.  This further weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, absent any evidence of arthritis within one year of the Veteran's separation from service, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2010).

For the foregoing reasons, the Board finds the preponderance of the evidence weighs against the Veteran's claim for service connection for a low back disability and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sinus Disorder

As his final service connection claim, the Veteran asserts that his current sinus problems are attributable to his prolonged exposure to a hot and humid jungle climate in Vietnam.  He has also submitted evidence indicating that disability is causally related to his Vietnam-era herbicide exposure.  Accordingly, the Board will consider whether any currently diagnosed sinus disorder was caused or aggravated by in-service herbicide exposure or any other aspect of the Veteran's active service.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.309(e) (2010).  Moreover, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Any Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).

The Veteran's service personnel records establish that he served in Vietnam during the era when herbicide exposure is presumed.  However, the sinus disorder for which he has claimed service connection has not been shown to have a positive association with exposure to herbicides.  Therefore, presumptive service connection as secondary to exposure to herbicides is not warranted.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2010).  Accordingly, the Board will address whether service connection for a sinus disorder is warranted on alternate bases.

The Veteran's service medical records, including his entrance and separation examinations, are negative for any complaints or clinical findings of sinus problems.  Hence, the Board finds that chronicity in service is not established in this case and that a showing of continuity of symptoms after discharge is required to support the Veteran's claim.  38 C.F.R. § 3.303(b) (2010).  

The record shows that the Veteran first sought VA treatment for sinus problems in May 2001.  At that time, he reported a prior history of chronic sinusitis.  However, the Veteran has not submitted any earlier medical records showing treatment for that disorder.  Nor has he provided any information that would enable VA to obtain such records on his behalf, despite receiving correspondence from the RO requesting that he submit additional information to support his claim.  Consequently, any information that may have been elicited in support of the Veteran's claim has not been not obtained because of his inability or unwillingness to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran reiterated his account of long-standing sinus problems at his November 2002 VA Agent Orange examination.  Specifically, he told the November 2002 VA examiner that those problems had had their onset in 1971 during his tour of duty in Vietnam.  While the VA Agent Orange examiner transcribed that lay account, that examiner declined to offer an independent medical opinion regarding the etiology of the Veteran's sinus complaints.   

Subsequent VA medical records show that the Veteran has sought ongoing treatment for sinusitis and related nasal and respiratory problems.  He has also undergone an October 2010 VA sinus, larynx, and pharynx examination in which he reiterated his account of in-service sinus problems.  Nevertheless, he acknowledged that his symptoms did not "really kick in" until 1973, roughly two years after his discharge.  Moreover, the Veteran denied having had any allergy testing or other treatment at that time.  Nor did he report having had any other treatment for sinus congestion or related symptoms for many years after service.  

In terms of his current symptoms, the Veteran indicated that he experienced recurrent sinus infections, manifested by headaches, nasal pressure, sinus tenderness, fever, and "bad smelling phlegm."  For treatment, he stated that he used saline spray, nasal inhalers, and oral anti-coagulants.  He denied any history of sinus surgery.

Physical examination was negative for any nasal obstruction, polyps, tissue loss, or scarring.  Nor was any septal deviation or other acute residual of infection shown.  However, a computed axial tomographic scan of the Veteran's sinus cavities revealed moderate-sized mucous retention cysts consistent with a diagnosis of chronic sinusitis.  However, after reviewing the results of the examination and the other pertinent evidence of record, the October 2010 VA examiner concluded that current sinus disorder was unrelated to any aspect of the Veteran's military service.  In support of that opinion, the examiner noted the lack of in-service treatment for sinus problems and indicated that the evidence of record did not otherwise suggest a causal relationship between the Veteran's current disability and his active duty.

The Board considers the VA sinus, larynx, and pharynx examiner's findings, like those of the November 2010 VA psychologist and the October 2010 VA orthopedic examiner, to be probative as they were predicated on a thorough and detailed examination of the Veteran and his claims folder and supported by a rationale that reflected an understanding of his pertinent medical history.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, the VA sinus, larynx, and pharynx examiner's opinion constitutes the most recent medical evidence with respect to the Veteran's sinus claim and was undertaken directly to address that issue on appeal.  It is also consistent with and uncontradicted by the other competent evidence of record.  

The Board is cognizant of the November 2002 VA Agent Orange examiner's notation regarding the in-service onset of the Veteran's sinus problems.  However, the Board considers that notation, like the one regarding the Veteran's alleged in-service shrapnel injuries, to be a mere transcription of the Veteran's unsubstantiated statements and, thus, of minimal probative value.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  Moreover, the Board considers it significant that the VA Agent Orange examiner declined to indicate whether the Veteran's reported in-service sinus problems shared the same etiology as his currently diagnosed sinusitis.  Thus, that examiner's report does not wholly contradict the probative opinion rendered by the October 2010 VA examiner.

The Board finds that the preponderance of the competent and credible evidence does not establish a nexus between the Veteran's current sinus problems and his active service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In addition to the negative nexus opinion rendered by the October 2010 VA examiner, which the Board considers highly probative and persuasive, the competent evidence of record does not show that the Veteran's currently diagnosed sinusitis and related symptoms were incurred or aggravated in service.  

The Board is mindful of the Veteran's own assertions regarding the etiology of his sinus problems.  Additionally, the Board recognizes that he is competent to report a history of in-service and post-service sinus symptoms, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as with the other issues on appeal, the Veteran has not demonstrated the clinical expertise to relate his current symptoms to his period of active service.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions, standing alone, are insufficient to establish a nexus between his currently diagnosed sinus disorder and his military service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).

Additionally, notwithstanding the Veteran's current assertions of sinus problems in the years during and immediately after service, the record is negative for any lay or clinical evidence of such problems prior to May 2001.  This nearly 30-year gap between the Veteran's discharge and his earliest sinus complaints of record weighs against a finding of a continuity of symptomatology, which further undermines his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current sinus disorder was incurred in or aggravated in service or is otherwise related to any aspect of his active duty or to exposure to herbicides during service.  Accordingly, service connection for that disorder must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additionally, the Board acknowledges that, in the context of a claim PTSD based on personal or sexual assault, VA has a heightened duty to notify the Veteran.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 C.F.R. § 3.304(f)(5) (2010).  Specifically, the special provisions set forth under the VA Adjudication Procedure Manual M21-1 (M21-1), Part III (Feb. 20, 1996) must be considered.  38 C.F.R. § 3.304(f)(5) (redesignated, as of July 13, 2010); 75 Fed. Reg. 39843 (July 13, 2010); Patton v. West, 12 Vet. App. 272 (1999) (special M21 manual evidentiary procedures apply in PTSD personal assault cases).  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2011).

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Specifically, VA sent the appellant letters, dated in February 2004 and April 2004, which discussed the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  

In this case, the Veteran did not raise a theory of service connection for PTSD based on sexual assault until after the initial RO rating decision.  Hence, he was not notified of the alternative forms of evidence he could submit to corroborate his account of an in-service personal assault stressor, including evidence of post-assault behavior changes.  Nevertheless, the Board finds that the Veteran demonstrated actual knowledge of those alternative forms of corroborative evidence through his statements to the November 2010 VA examiner in which he described the attempted sexual assault and its physical and emotional effects on him.  Thereafter, his claim was readjudicated in a June 2011 supplemental statement of the case.  The Board observes that the Veteran's display of actual knowledge of the relevant notice provisions governing sexual assault claims, followed by the readjudication in the supplemental statement of the case, effectively cured any timing problem associated with inadequate notice prior to the initial adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In any event, the Board has extended the Veteran the benefit of the doubt and accepted his account of the sexual assault stressor for the purposes of this adjudication without making a specific finding as to whether that incident occurred.  The failure to corroborate the occurrence of that incident is not the basis of the denial of the claim.  Thus, he is not prejudiced by any lack of notification with respect to that in-service stressor.  Further, while the Board has denied the Veteran's claim, it has done so based on the weight of the competent and credible evidence showing that he fails to meet the DSM-IV criteria for PTSD and not because of any lack of stressor verification.  Accordingly, the Board finds that any deficiency in notice to the Veteran regarding his alleged stressors, or the timing of that notice, constitutes harmless error, and he is not prejudiced by the Board's consideration of his claim. Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred by relying on various post-decisional documents for concluding that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, but determining nonetheless that the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, so found the error was harmless).

Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (appellant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  He also has undergone VA etiological examinations in support of his claims.  Additionally, the Veteran has been afforded the opportunity for a Board hearing, which he has voluntarily declined.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a sinus disorder is denied.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


